tcmemo_2007_194 united_states tax_court ragnhild anne westby petitioner v commissioner of internal revenue respondent docket no 15093-06l filed date ragnhild anne westby pro_se john c schmittdiel for respondent memorandum opinion swift judge in this collection case respondent has moved for summary_judgment on the grounds that no timely raised issue of fact remains that petitioner should not be allowed now to raise a new issue of fact and that respondent should be entitled to judgment as a matter of law unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background respondent determined against petitioner tax deficiencies for and in the respective amounts of dollar_figure and dollar_figure the tax deficiencies related to petitioner’s income and expenses from her solo law practice in as a resident of minnesota petitioner timely filed a petition in this court disputing the above tax deficiencies that respondent had determined in petitioner’s federal income taxes for and westby v commissioner tcmemo_2004_179 on date after a trial and opinion a decision was entered in the above tax_court case reflecting major downward adjustments in the tax deficiencies determined against petitioner by respondent namely the court redetermined tax deficiencies in petitioner’s federal income taxes for and of dollar_figure and dollar_figure respectively on date respondent assessed the above-redetermined and adjusted federal_income_tax deficiencies against petitioner on date respondent mailed to petitioner a notice of tax_lien_filing relating to the above assessed tax deficiencies on date respondent mailed to petitioner a notice_of_intent_to_levy on petitioner’s property to collect the above-assessed tax deficiencies on date petitioner filed late a request for an appeals_office hearing regarding respondent’s date notice of tax_lien_filing and on date petitioner timely filed a request for an appeals_office hearing regarding respondent’s notice_of_intent_to_levy pursuant to petitioner’s request for an appeals_office collection hearing with regard to both the notice of tax_lien_filing and the notice_of_intent_to_levy respondent offered to conduct with petitioner a consolidated collection hearing via either a face-to-face meeting or a telephone call petitioner however did not respond to the invitation for a face-to-face meeting or for a telephone call and respondent’s appeals officer concluded the collection hearing based on his review of the administrative file respondent’s appeals officer reached his conclusion regarding the notice of tax_lien_filing and the notice_of_intent_to_levy with regard to the notice of tax_lien_filing respondent’s appeals officer treated his review of the administrative file and of petitioner’s hearing request as an equivalent_hearing with regard to the notice_of_intent_to_levy respondent’s appeals officer treated the hearing as a sec_6330 collection hearing on date respondent’s appeals_office mailed to petitioner an adverse decision letter relating to the notice of tax_lien_filing and an adverse notice_of_determination relating to the notice_of_intent_to_levy during the above appeals_office collection hearing petitioner raised a number of issues primarily a challenge to the underlying tax deficiencies that had been redetermined by this court petitioner complained about the statutory interest that had accrued during the long period of time from the filing in date of petitioner’s and federal_income_tax returns to the entry in of the above tax_court decision and petitioner made a vague claim to her entitlement to a credit for payments made by her former husband on his federal income taxes for and in her petition herein petitioner challenges only the correctness of the underlying federal_income_tax deficiencies redetermined by this court relating to petitioner’s federal_income_tax liabilities for and in her petition petitioner made no claim for interest abatement petitioner’s petition states only as follows with regard to the basis for her objection to respondent’s proposed collection activity the determination of the deficiency is premised upon an order which has yet to be issued by the united_states tax_court and to the best of petitioner’s knowledge rests with the computation unit the respondent’s proposed computations exceed the scope of the court’s order regarding petitioner’s liability if any moreover the proceeding to make a determination as levy either wages or to lien real_property is already pending as to the initial determination for the same tax years finally the computation and order will impact other tax_liabilities which are the subject of other pending tax_liens not until date in the court hearing that was held herein did petitioner in this case raise any specific issue as to her entitlement to interest abatement under sec_6404 respondent moves for summary_judgment on all issues discussion summary_judgment may be appropriate where there remains no genuine issue of fact and where the moving party is entitled to judgment as a matter of law 122_tc_184 further a party may not avoid summary_judgment by mere allegations of fact rather by affidavit and documents the opposing party has a duty to set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 under sec_6330 and c petitioner in this collection case is precluded from challenging the underlying tax deficiencies redetermined by the court relating to petitioner’s federal income taxes for and having already challenged those tax deficiencies in a prior tax_court case petitioner cannot now do so in this proceeding see 114_tc_604 because petitioner did not file her request for an appeals_office hearing regarding respondent’s date notice of tax_lien_filing until date and because respondent properly conducted not a sec_6330 collection hearing but rather an equivalent_hearing and issued to petitioner an adverse decision letter no appeal to this court lies with regard thereto rule 116_tc_255 sec_301_6320-1 q a-i5 proced admin regs petitioner’s failure in her petition to raise specifically interest abatement and her failure to claim a credit against her federal income taxes for payments made to respondent by petitioner’s former husband constitute petitioner’s abandonment or concession thereof rule b 117_tc_183 further and alternatively with regard to any claim for interest abatement petitioner is silent as to what action of respondent would support interest abatement ie petitioner has failed to allege any error or delay that occurred in this case as a result of respondent’s performance of a ministerial_act relating to petitioner see sec_6404 rule b applies therein it is provided that any issue not raised in a taxpayer’s petition is to be deemed conceded because petitioner did not raise interest abatement in her petition petitioner may not now do so see 122_tc_280 affd 132_fedappx_919 2d cir the record herein fully supports respondent’s summary_judgment motion against petitioner and respondent’s motion will be granted an appropriate order and decision will be entered in sec_6404 was amended to permit abatement of interest with respect to unreasonable error or delay caused by ministerial and managerial acts of respondent’s employees taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 this amendment is applicable only for tax years beginning after date 2by discussing briefly interest abatement we in no way intend to treat petitioner as having made a formal claim for interest abatement under sec_6404
